DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	The Petition to revive an unintentionally abandoned application has been granted.

3.	Applicant’s election without traverse of Group II (drawn to a nucleic acid, vector, host cell and a method of producing a binding protein and following species in the Response filed on July 23, 2020 is acknowledged.

	The elected species of an isolated nucleic acid encoding the binding protein h1A11.1-SL-Av encompasses following sequence information:

	a) specific VD1 for heavy chain sequence of SEQ ID NO:39;
	b) specific X1 linker sequence for heavy chain of SEQ ID NO:2;
	c) specific VD2 heavy chain sequence of SEQ ID NO:41;
	d) specific light chain sequence of SEQ ID NO:40;
	e) X1 linker for the light chain of SEQ ID NO:6, and 
	f) specific VD2 light chain sequence of SEQ ID NO:42.

	Claims 1-24 and 33-121 have been canceled.
	Claims 25-32 are pending and currently under consideration.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 25-32 are drawn to an isolated nucleic acid encoding a binding protein comprising four polypeptide, wherein two polypeptide comprising

VD1-(X1)n-VD2-C-(X2)n, wherein 

VD1 is a first heavy chain variable domain;
VD2 is a second heavy chain variable domain;
C is a constant domain, 
X1 is a linker with the proviso that it is not CH1;
X2 is an Fc region;
N is 0 or 1,

Wherein two polypeptide chains comprise VD1-(X1)n-VD2-C-(X2)n, wherein 

VD1 is a first light chain variable domain;
CD2 is a second light chain variable domain; 
C is a light chain constant domain;
X1 is a linker with the proviso that it is not CH1 or CL;
X2 does not comprises an Fc region; 
N is 0 or 1 and

wherein the binding protein binds DLL4 and VEGF, wherein the VD1 and VD2 heavy chain variable domains independent comprises three CDRs from SEQ ID NO:39 (the elected species), wherein at least one of the VD1 and/or VD2 heavy chain variable domains comprises three CDRs from SEQ ID NO:39 and SEQ ID NO:40, and wherein the VD1 and VD2 light chain 

SEQ ID NOs:39 and 40 are the amino acid sequences of the VH and VL of an anti-DLL4  antibody, respectively. SEQ ID NOs: 41 and 42 are the amino acid sequences of the VH and VL of an anti-VEGF antibody.

The specification discloses a DVD-Ig molecule having both heavy and light chain, each light chain and heavy chain contains two variable domains in tandem through a short peptide linkage (e.g. see Figure 1).  The DVD-Ig is similar to conventional IgG molecule in that the intact antigen-binding sites must be maintained and that the Fc region is connected to heavy chain.  
	
     	However, there is insufficient written description in the specification as-filed of the claimed binding protein. Further, the claims are drawn to a genus of linkers that is not CH1 or the linker with the proviso that is not CH1 or CL.  The specification discloses linkers with specific sequences that are able to link the VD1 and VD2 and maintains the antigen binding specificity of the VD1 and VD2.  However, it does not appear that the species of linkers with specific amino acid sequences are sufficient to provide written description support for the entire genus of a linker that is not CH1 or CL.

    	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
See MPEP 2163 II.A.3a.ii.

All six CDRs are disclosed for each of the variable domain that binds DLL4 and VEGF.  However, the problem here is that the claims do not require the specific CDRs conformations critical to antigen binding and the claims encompass any linkers that are not CH1 or CL.

The claims essentially read on single chain without specified CDR orientations which is required for maintaining antigen binding specificity.
Applicant has claimed a binding protein comprising four polypeptide chains, two polypeptide chains comprises VD1-(X1)n-VD2-C-(X2)n, wherein the VD1 and the VD2 are the first and second heavy chain variable domain, respectively, and two polypeptide chains VD1-(X1)n-VD2-C-(X2)n, wherein the VD1 and VD2 are the first and second light chain, respectively.
The genus of the claimed binding protein encompass heavy and light chains CDRs randomly arranged and the first and the second polypeptide do not appear to require the CDRs conformations characteristic of the parent immunoglobulin (e.g. CDRs 1-3 from the heavy chain variable domain paired with CDRs 1-3 from the variable light chain). 
Further, with respect to the linker sequence, while the claims exclude CH1 or CL, they do not provide any structure of the linker.  
Wu et al. (Antibody Engineering. Spring-Verlag berlin Heidelberg. 2010 vol. 2, Chapter 19, pages 239-250) teach that in designing DVD-Ig molecule, the linkers between the two variable domains play a critical role in maintaining the desired features of the two variable domains and in the efficient expression of the DVD-Ig molecule (e.g. see Linker Design on page 
    	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the binding protein broadly encompassed by the claimed invention.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties including binding DLL4 and VEGF.

     	It does not appear based upon the limited disclosure of DVD-Ig having the same variable domain structure as the conventional antibody and the linkers with specific amino acid sequences alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the binding proteins.

    	 “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the binding protein, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

	Therefore, it appears that the broad genus of the binding proteins claimed by applicant lack adequate written description because there does not appear to be sufficient correlation 

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 25-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0217237, published on September 8, 2011), Ghayur et al. (US 2009/0311253), Wu et al. (Nature Biotech. 2007. 25;11:1290-1297) in view of  Boca et al. (US 6,884,879) and Gurney et al. (US 8,858,941).
Chen et al. teach a dual variable domain (DVD) binding protein that binds two or more antigens (e.g. see [0591]). Chen et al. teach anti-DLL4 antibody and anti-VEGF antibody (e.g. see Abstract). Chen et al. teach that DLL4 is up-regulated in tumor blood vessels, blockade of DLL4 potently inhibited primary tumor growth in multiple models, and the inhibition of DLL4 
Chen et al. teach an anti-DLL4 antibody with VH and VL having identical amino acid sequences as the instant SEQ ID NOs:39 (identical to Chen’s SEQ ID NO:171) and 40 (identical to Chen’s SEQ ID NO:175) that forms functional binding site for DLL4 (e.g. see attached SEQ ID NOs: 39 and 40 alignments, and claim 36 of Chen et al.).  Chen et al. teach that the antibody can also be dual-specific antibody (DVD-Ig) comprising a heavy chain DVD polypeptide and a light chain DVD polypeptide, wherein the DVD provides for two or more antigen binding sites (e.g. see paragraph [0591]).  Chen et al. teach the DVD-Ig comprises an antigen binding site derived from a first parental monoclonal antibody and an antigen binding site from a second parental monoclonal antibody (e.g. see paragraph [0592]).  Such a DVD-Ig may comprise two such heavy chains and two such light chains, wherein each chain comprises variable domains linked in tandem without an intervening constant region between variable regions, wherein a heavy chain and a light chain associate to form tandem functional antigen binding sites, and a pair of heavy and light chains may associate with another pair of heavy and light chains to form a tetrameric binding protein with four functional antigen binding sites. In another example, a DVD-Ig molecule may comprise heavy and light chains that each comprise three variable domains (VD1, VD2, VD3) linked in tandem without an intervening constant region between variable domains, wherein a pair of heavy and light chains may associate to form three antigen binding sites, and wherein a pair of heavy and light chains may associate with another pair of heavy and light chains to form a tetrameric binding protein with six antigen binding sites (e.g. see paragraphs [0593]-[0594]). Chen et al. teach a DVD-Ig that binds a human DLL4 protein and an epitope of another target molecule (for example, VEGFR2 or VEGFR1).  Chen et al. teach a pharmaceutical composition comprising the anti-DLL4 antibody and anti-VEGF antibody.
	
	

Ghayur et al. teach CDR-grafting murine antibody to human framework (e.g. see page 12); and essentially teach that the DVD-Ig can be engineered from any two monoclonal antibodies of distinct specificities including binding proteins capable of binding targets including VEGF such as bevacizumab, e.g. DLL4 and VEGF DVD-Igs (e.g. see [0304]).
Ghayur et al. teach nucleic acid encoding the DVD binding protein, a vector comprising the nucleic acid, a vector including pcDNA, a host cell that is either prokaryotic or eukaryotic and a method of producing the binding protein by culturing the host cell in medium under conditions sufficient to produce the binding protein (e.g. see claims 37-54).
Wu et al. teach the same DVD-Ig technology as Ghayur et al. and teach that the design of the DVD-Ig can be engineered from any two monoclonal antibodies of distinct specificities; the DVD-Ig protein can be produced by conventional mammalian expression system as a single species for easy manufacturing and purification, while maintaining the affinities and potencies of 
The reference teachings differ from the instant invention by not describing a binding protein having the sequences of VH of SEQ ID NO:41 and VL of SEQ ID NO:42 that forms VD for binding of VEGF.
	Boca et al. discloses an anti-VEGF antibody comprising a variable heavy chain amino acid sequence of SEQ ID NO:7 and a variable light chain amino acid sequence of SEQ ID NO:8 that are 100% identical to the instant SEQ ID NOs: 41 and 42, respectively (see attached SEQ ID NOs: 41 and 42 alignments).
	Gurney et al. teach a bispecific antibody that specifically binds human VEGF and human DLL4 protein and a method of treating cancers including colorectal cancer, colon cancer, pancreatic cancer and glioblastoma (e.g. see claims 1-25).  
	It would thus be obvious to one of ordinary skill in the art to produce a DVD-Ig protein that binds both VEGF and DLL4 as taught by Chen et al. from the parent monoclonal antibodies disclosed in Chen et al. and Boca et al. using the disclosed CDRs because bispecific antibody that binds both VEGF and DLL4 are beneficial when combined in treating cancer (as taught by Chen et al.) and to formulate the DVD molecule that specifically binds VEGF and DLL4 in a pharmaceutical composition in the same manner as disclosed in Ghayur et al. to treat cancers such as glioblastoma.  One of ordinary skill in the art in the art would have been motivated to do so, and have a reasonable expectation of success because both anti-VEGF antibody and anti-DLL4 antibody (having identical sequences to the instant claims) were known in the art for treating cancer including glioblastoma when administered together and highly stable DVD-Ig engineered from any two monoclonal antibodies of distinct specificities (e.g. VEGF and DLL4) can be produced by conventional mammalian expression system as a single species for easy manufacturing and purification as disclosed by the Ghayur et al., Chen et al., and Wu et al.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644